Title: To Thomas Jefferson from William Phillips, 18 June 1779
From: Phillips, William
To: Jefferson, Thomas



Colonel Carters House June 18th: 1779

I must lament the having lost, by your Succeeding Mr: Henry in the Government of Virginia, a very agreeable neighbour of whose Society I had promised myself a great share, and proposed with my friend Reidesel to have profited of your and Mrs: Jefferson’s acquaintance during our residence in this Country. As it is I do assure you I wish you personally every possible good.
I request to put the Troops of Convention under your protection; I need not enter upon topics and particulars relating to them as you, Sir, are perfectly informed of our Situation.
Should a want of Provisions at any time cause our moving I will hope you may have the goodness to let me have a prior notice of it as far as may be consistent with your publick Station.
You may recollect, Sir, that General Reidesel’s family and mine have proposed an excursion to the Berkley Springs. I beg to know if you have any objection to it.
Permit me to send my best Compliments to Mrs: Jefferson and the Young Lady.
I am, Sir, with much personal Respect Your most obedient and very humble Servant,

W. Phillips

